Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

1.             PARTIES

 

1.1           THIS AGREEMENT made the 5th day of July, 2011 is by and between
101 HUDSON STREET ASSOCIATES (“Landlord”) whose address is c/o Mack-Cali Realty
Corporation, 343 Thornall Street, P.O. Box 7817, Edison, New Jersey 08818-7817
and OPTIMER PHARMACEUTICALS, INC. (“Tenant”) whose address is 10110 Sorrento
Valley Road, Suite C, San Diego, California 92121.

 

2.             STATEMENT OF FACTS

 

2.1           Landlord and Tenant have previously entered into a Lease dated
February 9, 2011, as amended by a First Amendment to Lease dated May 4, 2011
(collectively, the “Lease”) covering 14,196 gross rentable square feet on the
thirty-fifth (35th) floor (hereinafter referred to as the “Premises”) in the
building located at 101 Hudson Street, Jersey City, New Jersey (“Building”); and

 

2.2           The parties desire to amend certain terms of the Lease as set
forth below.

 

3.             AGREEMENT

 

NOW, THEREFORE, in consideration of the terms, covenants and conditions
hereinafter set forth, Landlord and Tenant agree as follows:

 

3.1           The above recitals are incorporated herein by reference.

 

3.2           All capitalized and non-capitalized terms used in this Agreement
which are not separately defined herein but are defined in the Lease shall have
the meaning given to any such term in the Lease.

 

3.3           TEMPORARY CONFERENCE ROOM:

 

On the date of this Agreement (the “Temporary Conference Room Delivery Date”),
Landlord shall deliver to Tenant and shall permit Tenant to utilize additional
space on the thirty-ninth (39th) floor of the Building consisting of
approximately 605 rentable square feet, as shown on Exhibit A attached hereto
and made part hereof (the “Temporary Conference Room”), for the use set forth in
the Lease until the date upon which Landlord has completed the work in Tenant’s
permanent conference room located within the Premises (the “Temporary Conference
Room Expiration Date”).  If Tenant fails to vacate and surrender and discontinue
the use of the Temporary Conference Room on the Temporary Conference
Room Expiration Date, Tenant shall be deemed a holdover tenant in the Temporary
Conference Room and the provisions of Section 28.02 of the Lease shall govern,
mutatis mutandis. From the date hereof until the date Tenant vacates the
Temporary Conference Room, the Temporary Conference Room shall be deemed part of
the Premises for purposes of the obligations of the parties with respect
thereto, except as set forth herein.  In connection with Tenant’s occupancy of
the Temporary Conference Room, the parties hereby agree as follows:

 

a.             Tenant shall be required to pay “Temporary Conference Room Rent,”
as that term is defined herein, from and after the date hereof.

 

b.             Landlord shall deliver the Temporary Conference Room to Tenant in
its “As-Is” condition. Any and all alterations and improvements to be made by
Tenant to the Temporary Conference Room shall be subject to Landlord’s prior
written consent.

 

c.             Tenant will pay a rental (which shall be deemed additional rent
under the Lease) for the Temporary Conference Room in the amount of $600.00 per
month (the “Temporary Conference Room Rent”), equitably

 

1

--------------------------------------------------------------------------------


 

prorated for partial months.  Except for the Temporary Conference Room Rent,
Tenant shall have no other obligation to make any payment of rent or additional
rent to Landlord of any nature, except as set forth herein.  As such, Tenant
shall not be responsible for Tenant’s Share of Taxes and Tenant’s Share of
Operating Costs with respect to the Temporary Conference Room.

 

d.             Tenant covenants and agrees to pay to Landlord the cost of
electricity as indicated by a submeter for the entire thirty-ninth (39th) floor
in accordance with Article 4 of the Lease.

 

e.             Tenant covenants and agrees to pay to Landlord the amount for
Chilled Water as indicated by a submeter measuring the demand for, and
consumption of, Chilled Water for the entire thirty-ninth (39th) floor, pursuant
to Section 21.04 of the Lease.

 

f.              Landlord, at Tenant’s sole cost and expense, shall perform
cleaning and janitorial services pursuant to Exhibit E of the Lease.

 

g.             Tenant shall remove all personal property, telephone and data
equipment and wiring from the Temporary Conference Room upon vacating same.

 

h.             It is understood that the Temporary Conference Room is part of a
larger unit of space (“Larger Unit”) consisting of approximately 24,179 gross
rentable square feet. However, Tenant shall not be required to pay Basic Annual
Rent or additional rent applicable to the Larger Unit, except that Tenant shall
pay Landlord the cost of Electricity consumed within the Larger Unit in
accordance with Article 4 of the Lease (Electricity). Tenant acknowledges that
Landlord shall not be obligated to separately demise the Temporary Conference
Room from the Larger Unit and that, until such time as Landlord separately
demises the Temporary Conference Room, Tenant shall be obligated to carry
insurance and to indemnify Landlord under the Lease with respect to the Larger
Unit.  With respect to the Larger Unit, Tenant shall have no rights, benefits,
entitlements, options or privileges, except that if necessary Tenant may
traverse through the Larger Unit only to the extent necessary (and for no other
purpose) to enter in and exit from the Temporary Conference Room.  Tenant shall
commit no waste in, and shall do nothing to damage, the Larger Unit.  Landlord
shall have the right, at any time, in its sole discretion, to erect, at
Landlord’s expense, demising walls around the Temporary Conference Room,
separate mechanical systems or do such other work as may be necessary to
separate the Temporary Conference Room from the Larger Unit (the “Demising
Work”).  Tenant agrees that, subject to the prior sentence, any performance by
Landlord of the Demising Work shall not constitute an eviction or otherwise
entitle Tenant to any abatement, reduction or modification of the basic annual
rent or additional rent due under the Lease.  Tenant shall at its expense
reasonably cooperate with Landlord during the performance of the Demising Work
by relocating all furniture, fixtures and personnel as necessary.

 

i.             All monies payable by Tenant under this Agreement shall be deemed
additional rent under the Lease. Such monies shall be paid together with and in
the same manner as the Basic Annual Rent under the Lease.

 

j.              Either party shall have the right to terminate Tenant’s rights
pursuant to this Paragraph 3.3 upon thirty (30) days written notice to the other
party for any reason or no reason whatsoever. In the event either party
exercises such right, Tenant shall vacate and surrender and discontinue to the
use of the Temporary Conference Room and Larger Unit. If Tenant fails to vacate
and surrender and discontinue the use of the Temporary Conference Room and
Larger Unit, Tenant shall be deemed a holdover tenant in the Temporary
Conference Room and Larger Unit and

 

2

--------------------------------------------------------------------------------


 

the provisions of Section 28.02 of the Lease shall govern, mutatis mutandis.

 

3.4           Tenant hereby represents to Landlord that (i) there exists no
default under the Lease either by Tenant or Landlord; (ii) Tenant is entitled to
no credit, free rent or other offset or abatement of the rents due under the
Lease; and (iii) there exists no offset, defense or counterclaim to Tenant’s
obligation under the Lease.

 

3.5           Tenant represents to Landlord that no broker brought about this
transaction and agrees to indemnify and hold Landlord harmless from any and all
claims of any broker arising out of or in connection with negotiations of, or
entering into of, this Agreement.

 

3.6           Except as expressly amended herein, the Lease, as amended, shall
remain in full force and effect as if the same had been set forth in full
herein, and Landlord and Tenant hereby ratify and confirm all of the terms and
conditions thereof.

 

3.7           Tenant agrees not to disclose the terms, covenants, conditions or
other facts with respect to this Agreement, including the Basic Annual Rent and
Additional Rent, to any person, corporation, partnership, association,
newspaper, periodical or other entity, except to Tenant’s accountants or
attorneys (who shall also be required to keep the terms of this Agreement
confidential) or as required by law.  This non-disclosure and confidentiality
agreement will be binding upon Tenant without limitation as to time, and a
breach of this paragraph will constitute a material breach under the Lease.  In
addition, Tenants employees, contractors, etc. shall keep any of the terms and
conditions of this Agreement, including any billing statements and/or any backup
supporting those statements, confidential.

 

3.8           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective legal representatives, successors and
permitted assigns.

 

3.9           Each party agrees that it will not raise or assert as a defense to
any obligation under the Lease or this Agreement or make any claim that the
Lease or this Agreement is invalid or unenforceable due to any failure of this
document to comply with ministerial requirements including, but not limited to,
requirements for corporate seals, attestations, witnesses, notarizations, or
other similar requirements, and each party hereby waives the right to assert any
such defense or make any claim of invalidity or unenforceability due to any of
the foregoing.

 

This Agreement may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Agreement, will constitute a complete and fully executed original. All such
fully executed counterparts will collectively constitute a single agreement. 
Tenant expressly agrees that if the signature of Landlord and/or Tenant on this
Agreement is not an original, but is a digital, mechanical or electronic
reproduction (such as, but not limited to, a photocopy, fax, e-mail, PDF, Adobe
image, JPEG, telegram, telex or telecopy), then such digital, mechanical or
electronic reproduction shall be as enforceable, valid and binding as, and the
legal equivalent to, an authentic and traditional ink-on-paper original wet
signature penned manually by its signatory.

 

[SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals
the day and year first above written.

 

LANDLORD:

 

TENANT:

 

 

 

101 HUDSON STREET ASSOCIATES

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

By:

MC Hudson Holding L.L.C.,

 

 

 

general partner

 

 

 

 

 

 

By:

Mack-Cali Realty, L.P., sole member

 

 

 

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

 

general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher M. DeLorenzo

 

By:

/s/ John Prunty

 

Christopher M. DeLorenzo

 

 

Name: John Prunty

 

Vice President of Leasing

 

 

Title: CFO

 

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

[g257701kei001.jpg]

 

1

--------------------------------------------------------------------------------